Citation Nr: 1640960	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The case was remanded in September 2012 and August 2014 to obtain additional treatment records and addendum medical opinions.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during the Veteran's service; was not manifest within one year of discharge from service; and currently diagnosed bilateral hearing loss did not develop as a result of any incident during service.

2.  The Veteran has tinnitus that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a March 2009 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs) and post-service medical records were obtained.  A pertinent VA examination was obtained in April 2009 with addendum opinions in January and February 2013 and July 2015.  38 C.F.R. § 3.159(c)(4).  The VA examination with addendums obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs include his February 1970 enlistment examination, which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
XXXX
5
LEFT
0
0
0
XXXX
5

In his report of medical history, the Veteran denied ear trouble and hearing loss.  

An August 1972 annual examination shows that the Veteran had clinically normal ears and pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
XXXX
25
LEFT
35
20
15
XXXX
30

The Veteran's December 1972 separation examination shows that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
XXXX
25
LEFT
30
15
15
XXXX
25

A May 1981 examination revealed clinically normal ears and showed his hearing acuity in pure tone thresholds.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

In his report of medical history, the Veteran denied ear trouble and hearing loss.

There are no complaints of, or treatment for, bilateral hearing loss or tinnitus in the Veteran's STRs.  

The Veteran's January 2009 claim shows that he reported that his bilateral hearing loss and tinnitus began in service.

He was afforded a VA examination in April 2009.  He reported constant tinnitus and was unable to recall when he first noticed the ringing.  The Veteran reported that he could not recall a time when he did not have it because it had been there for so long.  He reported in-service noise exposure in the signal corps and during gunfire.  He reported that post-service, he worked in a couple of factories and in 1975 entered the criminal justice system.  He stated that he qualified every six months with the use of hearing protection.  The Veteran denied a history of civilian recreational noise exposure.  Examination revealed a bilateral hearing loss disability as defined by VA.  

The examiner noted reviewing the Veteran's STRs and that he had normal hearing bilaterally upon enlistment.  The examiner observed that upon separation, the Veteran indicated a mild hearing loss at 500 Hertz for both ears not considered disabling under VA regulations.  The examiner reported that hearing loss caused by noise exposure was typically a high frequency loss, not low frequency.  The examiner noted that the May 1981 examination (nine years post separation) indicated normal hearing bilaterally.  The examiner noted that there were no documented complaints of hearing loss or tinnitus in the Veteran's records.  It was their opinion that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.

An addendum opinion was obtained in January 2013.  The examiner noted that the Veteran had pure tone thresholds of five decibels at 4000 Hertz bilaterally at enlistment.  The examiner also noted that 6000 Hertz was not tested at enlistment.  The examiner reported that upon military separation, the Veteran had pure tone thresholds of 35 decibels at 4000 Hertz bilaterally.  The examiner opined that that shift in hearing was considered a significant drop in hearing even though it was still within normal limits.  The examiner noted that the Veteran was tested nine years later in May 1981 and had pure tone thresholds of five decibels at 4000 Hertz and 6000 Hertz bilaterally.  The examiner opined that that indicated that the threshold shift in hearing at 4000 Hertz upon military separation was just a temporary threshold shift in hearing.  The examiner concluded that their opinion remained the same, and it was not as least as likely as not that the Veteran's hearing loss was related to his military service.   

In a February 2013 addendum opinion, the examiner noted that the Veteran reported constant tinnitus in his ears and could not recall when he first noticed his tinnitus.  The examiner observed that there were no documented complaints of tinnitus in the records, and the Veteran did not relate his tinnitus to anything in the military.  The examiner concluded that the Veteran's tinnitus was not as least as likely as not related to his military service/military noise exposure or current hearing loss.  A March 2013 addendum shows that the Veteran's claims file was reviewed.  

In a July 2015 addendum opinion, the examiner again noted that the Veteran had normal hearing in all frequencies tested upon enlistment in February 1970.  The examiner noted that upon separation in December 1972, the Veteran had normal hearing through all ratable frequencies except for 500 Hertz.  The examiner noted that in May 1981, the Veteran had normal hearing bilaterally (loss at 500 Hertz no longer present).  The examiner also noted that the April 2009 VA examination showed that the loss at 500 Hertz was again no longer present.  The examiner reiterated that there were no complaints of hearing loss or tinnitus in the Veteran's records.  The examiner noted that the Veteran denied any hearing loss or ear trouble on all questionnaires, including the one in 1981 (nine years post separation).  The examiner also again noted that the Veteran did not attribute his hearing loss or tinnitus to anything specific in the military and was not able to say when he first noticed them or when they first began. 

The examiner could offer no comment on the reasoning for the difference in the audiograms dated August 1972 and December 1972 except stating it was possible error in testing by the patient or equipment or a possible temporary threshold shift.  The examiner further opined, however, that no matter the reasoning, he had normal hearing nine years post separation.  The examiner concluded that the Veteran's hearing loss and tinnitus were not as least as likely as not related to his military service/noise exposure.

There are no post-service treatment records pertaining to the Veteran's bilateral hearing loss and/or tinnitus.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is not warranted.  However, service connection for tinnitus is warranted.

With regards to both issues, in-service acoustic trauma is conceded.  Beginning with the Veteran's bilateral hearing loss, while the evidence shows a current bilateral hearing loss disability as defined by VA, it does not show that it is related to his military service.  

While the Veteran's August 1972 and December 1962 examinations showed a threshold shift, the opinion of the VA examiner shows that such does not support a finding of service connection.  As noted above, with regards to the threshold shift, the 2015 addendum opinion reveals that the examiner could not comment on the reasoning for the difference in the audiograms dated August 1972 and December 1972 except stating it was possible error in testing by the patient or equipment or a possible temporary threshold shift.  The examiner further stated that regardless of the reason, the Veteran had normal hearing in 1981, nine years after he was separated from service.  Furthermore, as also noted by the examiner, the Veteran specifically denied any ear trouble or hearing loss in his 1981 report of medical history.  There are no treatment records containing any opinion relating any current bilateral hearing loss as having its onset during the Veteran's military service or as being otherwise related to his military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current bilateral hearing loss began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The only medical opinions of record are those of the 2009 VA examiner.   The examiner's collective opinions show that the Veteran's current bilateral hearing loss is not related to his military service, even when considering the documented threshold shift in the 1972 examinations.  As the examiner's opinions were formed after interviewing and examining the Veteran, as well as reviewing the evidence, and are collectively supported by thorough rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  They are also uncontradicted.  Therefore, the evidence weighs against a finding that bilateral hearing loss is directly related to the Veteran's military service.  

In this case, the first evidence of any bilateral hearing loss as defined by VA is not until 2009.  Although the Veteran reported in his claim that the onset was during service, there is no evidence showing bilateral hearing loss as defined by VA until the 2009 VA examination.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of bilateral hearing loss complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral hearing loss is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had bilateral hearing loss manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran denied hearing loss in 1981 and the 1981 examination showed normal ear hearing acuity.  As such, the evidence weighs against a finding of a continuity of symptomatology.   

The overall evidence of record as discussed above weighs against a finding of bilateral hearing loss being associated with the Veteran's active duty.  Without at least an equipoise in the evidence showing an association between bilateral hearing loss, service connection for bilateral hearing loss is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of bilateral hearing loss - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between bilateral hearing loss and the Veteran's active duty, service connection for bilateral hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2014).  

However, as regards the Veteran's tinnitus, when affording him the benefit-of-the-doubt, the evidence supports a finding that his tinnitus is related to his military service.  Although the Veteran reported to the 2009 VA examiner that he could not recall the onset of his tinnitus, his claim clearly shows that he reported that it began during service.  The Veteran is competent and credible to report that his tinnitus began during service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  The fact that the Veteran reported to the examiner that he could not recall a time when he did not have it because it had been there for so long provides a reasonable explanation for why an onset during service was not reported at the examination.  Therefore, in light of the Veteran having in-service acoustic trauma and the claim showing an onset during service, the Board finds that service connection for tinnitus is granted.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinions from the VA examiner.  However, as the Veteran's claim shows a reported onset during service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his military service.  Consequently, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


